Smith, C. J.,
delivered the opinion of the court.
At the request of the defendant the court below charged the jury “to find for the plaintiff and assess her merely nominal damages, ’ ’ and from a verdict and judgment accordingly plaintiff appeals.
According to the evidence of appellant, had she not been carried by her station, she would have reached her destination by either walking or riding one mile, accompanied by her brother, who would have carried her suit case; but by reason of having been carried by her station she was compelled to walk alone, in order to reach her destination, two or two and one-half miles, carrying her suit case herself, by reason of which she became sick and remained in bed with fever three or four days. If this is true, the jury would have been warranted in awarding her more than mere nominal damages.
The cause of action stated in the declaration is predicated solely upon the negligence of appellee in carrying appellant beyond her station, and not upon any insult offered her by the conductor; and as the evidence shows that the failure of appellee’s servants to stop its train at appellant’s station was not the' result of willful or wanton negligence, punitive damages are not recoverable.
The judgment of the court below will be reversed, in so far as it fixes the amount of appellant’s damages, and a new trial awarded, on that issue; but in all other re.spects it will remain in full force and effect.

Reversed.